[Correspondence to the SEC] BLUEGATE CORPORATION 701 North Post Oak, Road, Suite 600 Houston, Texas 77024 voice:(713) 686-1100 fax:713-682-7402 April 2, 2010 H. Christopher Owings United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington, D. C. 20549-3561 Re: Bluegate Corporation Preliminary Information Statement on Schedule 14C filed November 10, 2009 File No. 000-22711 Dear Mr. Owings: Company Acknowledgements The Company submits the following acknowledgements: Bluegate Corporation is responsible for the adequacy and accuracy of the disclosure in the filing. Bluegate Corporation acknowledges that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing. Bluegate Corporation may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Respectfully yours, /s/ Charles E. Leibold Charles E. Leibold Chief Financial Officer
